   Case 3:20-cv-20234-BRM Document 2 Filed 04/09/21 Page 1 of 4 PageID: 10




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                              :
ALBERTO MARTINEZ,                             :
                                              :       Case No. 3:20-cv-20234 (BRM)
                       Plaintiff,             :
                                              :
                       v.                     :                       OPINION
                                              :
CHARLES M. O’NEILL,                           :
                                              :
                       Defendants.            :
                                              :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Petition for a Writ of Habeas Corpus (ECF No. 1), pursuant to 28

U.S.C. § 2241, brought by pro se Petitioner Alberto Martinez (“Petitioner”), a pretrial detainee

currently confined at the Somerset County Jail in Somerville, New Jersey, who challenges his pre-

trial detention. This court is required, pursuant to Rule 4 of the Rules Governing Section 2254

Cases, applicable to § 2241 through Rule 1(b), to screen the petition and determine whether it

“plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief.” For the reasons set forth below, the petition is DISMISSED without prejudice and a

certificate of appealability is DENIED.

I. BACKGROUND

       According to his habeas petition, Petitioner is a pretrial detainee awaiting trial in both

Middlesex County, New Jersey and Somerset County, New Jersey. (See ECF No. 1.) Petitioner

claims he is being held pending charges in both counties. (Id. ¶ 7.) Petitioner alleges he is sitting

in jail on charges he has not been convicted of and the Eighth Amendment prohibits excessive bail.

(Id. ¶ 13.) Petitioner argues his Sixth Amendment right to a speedy trial is being violated. (Id.)
   Case 3:20-cv-20234-BRM Document 2 Filed 04/09/21 Page 2 of 4 PageID: 11




II. DECISION

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). Pursuant to Rule 4 of

the Rules Governing Section 2254 Cases, applicable to Section 2241 petitions through Rule 1(b),

this Court is required to preliminarily review a petitioner’s habeas petition and determine whether

it “plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856 (1994).

       Section 2241 “authorizes a federal court to issue a writ of habeas corpus to any pretrial

detainee who ‘is in custody in violation of the Constitution or laws or treaties of the United

States,’” including state pre-trial detainees. Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010)

(quoting Moore v. DeYoung, 515 F.2d 437, 442 n.5 (3d Cir. 1975)). “Nevertheless, that jurisdiction

must be exercised sparingly in order to prevent in the ordinary circumstance ‘pre-trial habeas

interference by federal courts in the normal functioning of state criminal processes.’” Id. (quoting

Moore, 515 F.2d at 445-46). Section 2241 may therefore not be used “to litigate constitutional

defenses prematurely in federal court.” Id. (quoting Moore, 515 F.2d at 445). The Third Circuit in

Moore held that although federal district courts have jurisdiction to hear the habeas challenges of

state pre-trial detainees, “that jurisdiction without exhaustion should not be exercised at the pre-

trial stage unless extraordinary circumstances are present.” 515 F.2d at 443. Therefore, where no

exceptional circumstances are present and a petitioner seeks to litigate the merits of a constitutional



                                                  2
   Case 3:20-cv-20234-BRM Document 2 Filed 04/09/21 Page 3 of 4 PageID: 12




defense to a criminal charge, “the district court should exercise its ‘pre-trial’ habeas jurisdiction

only if [the] petitioner makes a special showing of the need for such adjudication and has exhausted

state remedies” by presenting his claim to the highest state court. Id.

       Here, Petitioner seeks to challenge his pending criminal proceeding by raising a possible

excessive bail claim and a speedy trial challenge. Petitioner claims he filed an appeal but appears

to be referring to the state court’s decision to detain him on his pending charges. Petitioner does

not assert that he has exhausted his instant 2241 claims, therefore appears to be attempting to

prematurely raise his criminal defenses via habeas, a tact Third Circuit caselaw will not allow,

especially in light of Petitioner’s failure to present any extraordinary circumstances which would

warrant pre-trial habeas jurisdiction. Duran, 393 F. App’x at 4; Moore, 515 F.2d at 443-45.

Petitioner’s habeas claims must therefore be dismissed without prejudice as Petitioner has failed

to present claims over which this Court can exert pre-trial habeas jurisdiction as Petitioner has not

shown the he has exhausted his claims nor presented extraordinary circumstances warranting

habeas relief without exhaustion prior to his criminal trial.

III. CERTIFICATE OF APPEALABILITY

       Although appeals from petitions brought pursuant to 28 U.S.C. § 2241 by federal prisoners

do not require a certificate of appealability, see, e.g., Day v. Nash, 191 F. App’x 137, 139 (3d Cir.

2006), because Petitioner is a state pre-trial detainee, he is required to obtain a certificate of

appealability to the extent that he wishes to challenge this Court’s dismissal of his petition as his

habeas petition challenges his detention which “arises out of process issued by a State court.” 28

U.S.C. § 2253(c)(1)(A); see also Magano v. New Jersey, No. 08-758, 2008 WL 2345584, at *4 n.

3 (D.N.J. June 3, 2008). In a habeas proceeding, a certificate of appealability may only be issued

“if the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.



                                                  3
   Case 3:20-cv-20234-BRM Document 2 Filed 04/09/21 Page 4 of 4 PageID: 13




§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court's resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner's underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). Because jurists of reason could not disagree with this Court’s decision

to dismiss Petitioner’s petition for failure to exhaust or show exceptional circumstances,

Petitioner’s petition is inadequate to deserve encouragement to proceed further at this time, and

this Court will deny Petitioner a certificate of appealability.

IV. CONCLUSION

       For the reasons stated above, Petitioner’s petition for a writ of habeas corpus (ECF No. 1)

is DISMISSED without prejudice and Petitioner will be denied a certificate of appealability.

       An appropriate order follows.

DATED: April 9, 2021

                                                                  /s/Brian R. Martinotti
                                                                  HON. BRIAN R. MARTINOTTI
                                                                  UNITED STATES DISTRICT JUDGE




                                                  4
